Exhibit 10.1



AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") dated as of
February 13, 2012 among Hampton Roads Bankshares, Inc., a Virginia corporation
having its principal place of business at 999 Waterside Drive, Suite 200,
Norfolk, Virginia 23510 ("HRB"), Bank of Hampton Roads, Inc., a banking
association organized under the laws of the Commonwealth of Virginia, having its
principal place of business at 999 Waterside Drive, Suite 200, Norfolk, Virginia
23510 ("BHR", and, together with HRB, the "Employers") and Douglas J. Glenn (the
"Executive"), an individual who currently serves as the Executive Vice President
and Interim President and Chief Executive Officer of HRB and as the Executive
Vice President, General Counsel and Interim President and Chief Executive
Officer of BHR.  BHR is a wholly owned subsidiary of HRB.  This Agreement amends
and restates the Employment Agreement among the Employers and the Executive
dated as of November 1, 2007 and as thereafter amended on May 27, 2008 and as
further amended on December 31, 2008 and September 24, 2010 (the "Prior
Agreement").
 
WITNESSETH:


WHEREAS, the Employers recognize the Executive's leadership and contributions to
the well-being of the Employers and desire to amend certain provisions of the
Executive's Prior Agreement and to restate the Prior Agreement as so amended
effective as of the date of this Agreement (the "Effective Date") to provide for
the employment of the Executive as the President and Chief Executive Officer of
HRB and as the President and Chief Executive Officer of BHR (the
"Position").  The Executive agrees to commence employment in the Position on the
Effective Date, all in accordance with the terms and subject to the conditions
set forth in this Agreement; and
 
WHEREAS, the Executive is willing to terminate all of the Executive's rights,
benefits and interests under the Prior Agreement and to commence serving in
the  Position upon the Effective Date under the terms and conditions set forth
in this Agreement;
 
WHEREAS, the Executive and the Employers are entering into this Agreement to set
forth and confirm their respective rights and obligations with respect to the
commencement of the Executive's employment by the Employers in the Position on
and after the Effective Date, with the express understanding and agreement of
the Executive that, except as set forth herein, on and after the Effective Date,
all currently effective employment agreements, severance agreements, change of
control agreements and salary continuation agreements between or among HRB, BHR
and the Executive shall automatically terminate and be of no further force or
effect without any further action by or on behalf of the Executive, HRB or BHR
as of the Effective Date.
 

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employers and the Executive, intending to be
legally bound hereby, mutually agree as follows:
 
1.           Employment.
 
          (a)            Effective as of the Effective Date, the Employers shall
employ the Executive on and at-will basis and the Executive agrees to serve in
the Position in accordance with the terms and conditions set forth in this
Agreement.  The Employers shall be jointly and severally liable to the Executive
with respect to (i) all liabilities of HRB to the Executive under this Agreement
and (ii) all liabilities of BHR to the Executive under this Agreement; provided,
however, that BHR shall not be responsible for any liability of HRB to the
Executive to the extent that HRB has discharged such liability, and HRB shall
not be responsible for any liability of BHR to the Executive to the extent that
the BHR has discharged such liability.
 
(b)            Executive’s employment with the Employers is of indefinite
duration.  The parties understand and agree that Executive’s employment with the
Employers is at will, and, thus, that either Executive or the Employers may
terminate the employment relationship at any time, for any reason or no reason,
provided that the terminating party must give the other party 90 days’ prior
notice of such termination.  Executive understands and agrees that no employee
or agent of the Employers is authorized to enter into any employment
relationship with Executive other than at will, and that no agreement for
employment of Executive by the Employers other than for employment at will shall
be valid.
 
          (c)           Upon termination of this Agreement and/or Executive’s
employment hereunder, the sole obligations of the Employers shall be (i) to pay
the Executive’s Base Salary, as defined in this Agreement, accrued through the
effective date of the termination of the Executive’s employment under this
Agreement, (ii) to pay any amount payable to Executive pursuant to the terms of
the SERP as amended by paragraph 3(c) of this Agreement, (iii) to make any
payments or perform any obligations to which Executive is entitled pursuant to
any Other Benefits, as defined in this Agreement and (iv) to pay any amount
payable to Executive pursuant to the terms of any stock or other equity award
received by Executive.
 
          (d)           The Executive is currently serving as a director of HRB,
Shore Bank, and BHR.  HRB shall nominate the Executive for election as  a
director of HRB as such nominations are necessary so that the Executive will, if
elected by the stockholders of HRB, serve as a director of HRB, Shore Bank, and
BHR throughout the term of his employment.  HRB agrees to cause the election of
the Executive as a director of BHR and Shore Bank throughout the term of his
employment.  The Executive hereby consents to serve as a director.
 
 
 

--------------------------------------------------------------------------------

 
2.           Duties of the Executive.
 
(a)           Subject to the ultimate control and discretion of the Employers’
boards of directors (the “Boards”), the Executive shall serve in the Position
and perform all duties and services commensurate with the Position.  Throughout
the term of his employment, the Executive shall perform all duties reasonably
assigned or delegated to the Executive under the By-laws of the Employers or
from time to time by the Boards consistent with the Position.  Except for travel
normally incidental and reasonably necessary to the business of the Employers
and the duties of the Executive under this Agreement, the duties of the
Executive shall be performed in the greater Norfolk, Virginia area.
 
(b)            The Executive shall devote substantially all of the Executive's
business time and attention to the performance of the Executive's duties under
this Agreement and, while employed hereunder, the Executive shall not engage in
any other business enterprise that requires any significant amount of the
Executive's personal time or attention, unless the Boards grant their prior
permission to the Executive.  The foregoing provision shall not prevent the
Executive's purchase, ownership or sale of any interest, or the Executive's
engaging, but not to exceed an average of five hours per week, in, any business
that does not compete with the business of the Employers or the Executive's
involvement in charitable or community activities, provided, that the time and
attention that the Executive devotes to such business and charitable or
community activities does not materially interfere with the performance of the
Executive's duties under this Agreement and that a material portion of the time
devoted by the Executive to charitable or community activities are devoted to
charitable or community activities within the greater Norfolk, Virginia area and
further provided that such conduct complies in all material respects with
applicable policies of the Employers.
 
(c)            The Executive shall be entitled to vacation during each calendar
year in accordance with the vacation policy of the Employers for senior
executive officers, to be taken at such time or times as the Executive and the
Employers shall mutually determine.  Earned but unused paid time off shall be
accrued in accordance with the Employers' vacation policy.
 
3.           Compensation.  For all services to be rendered by the Executive
under this Agreement, the Employers and the Executive agree as follows:
 
(a)            Base Salary.  The Employers shall pay the Executive a base salary
(the "Base Salary"), at an annual rate of $550,000, plus such other compensation
as the Employers may, from time to time, determine in their sole discretion.  At
the end of each fiscal year of the Employers, the Employers shall review the
amount of the Executive's Base Salary, and shall increase such Base Salary for
the following year to such amount as the Boards may determine in their
discretion.  Such Base Salary and other compensation shall be payable in
accordance with the Employers' normal payroll practices as in effect from time
to time.
 
(b)            Stock Awards.  On September 1 of each year while employed
hereunder, Executive shall automatically receive annual restricted stock grants
for shares of
 

 
 

--------------------------------------------------------------------------------

 

the HRB’s Common Stock equal to 50% of his average Base Salary in the year of
the grant; provided, however, that Executive may not receive grants in any
calendar year in excess of applicable limits in HRB’s 2011 Omnibus Incentive
Plan then in effect as of the date of the grant.  Each such annual award of
restricted shares shall vest upon the later of: (i) two years from the date of
the grant, (ii) the date the Employer is no longer subject to the executive
compensation and corporate governance requirements of Section 111(b) of the
Emergency Economic and Stabilization Act of 2008, as amended (“EESA”) or (iii)
the date the Employer is no longer subject to the Written Agreement by and among
BHR, HRB, the Federal Reserve Bank of Richmond and the Virginia Bureau of
Financial Institutions.  In addition, any shares that become vested shall not be
transferable except as permitted by EESA and the regulations thereunder.
 
(c)            Supplemental Retirement Agreement.  Notwithstanding any other
provision of this Agreement, the Supplemental Retirement Agreement, dated May
27, 2008 and amended on December 31, 2008 and September 24, 2010, by and between
BHR and Executive (the “SERP”), is hereby amended to provide that the maximum
aggregate amount the Executive shall be entitled to receive under the SERP is
the lesser of (i) $600,000 or (ii) the amount he is otherwise entitled to under
the SERP without regard to this amendment.
 
(d)            Other Benefits.  Subject to any applicable eligibility
requirements, from and after the Effective Date and throughout Executive’s
employment hereunder, except as otherwise expressly provided in the Agreement,
the Executive shall be entitled to the following additional benefits (the "Other
Benefits"):
 
(i)           the use of an automobile either owned or leased by one of the
Employers of a make and model appropriate to the Executive's status.  The
Employers shall pay all insurance premiums, taxes and other expenses related to
the automobile;
 
(ii)           the Employers shall pay the dues to (A) an area social club; (B)
an area country club and (C) an area civic club and shall designate the
Executive as the authorized user of such memberships; and
 
(iii)           continued participation in all cash and non-cash employee
benefit plans maintained by the Employers for senior executive officers,
directors or employees generally in which Executive participates on the
Effective Date or hereinafter, including but not limited to (A) a 401(k)
retirement program, (B) long-term disability, (C) extended medical leave, (D)
paid-time off and (E) health insurance, dental insurance and life insurance
coverage as are provided to the class of employees that includes the Executive.
 
(e)            Compliance.  Any obligation of the Employers to make any payments
to the Executive pursuant to this Agreement or otherwise shall be subject to and
conditioned upon their compliance with (i) 12 U.S.C. Section 1828(k) and FDIC
Regulation 12 C.F.R. Part 359, "Golden Parachute and Indemnification Payments"
and (ii) Section  111(b) of EESA and 31 C.F.R. Part 30, “TARP Standards for
Compensation and Corporate Governance.”
 

 
 

--------------------------------------------------------------------------------

 
4.            Expenses.  The Employers shall promptly reimburse the Executive
for (a) all reasonable expenses the Executive pays or incurs in connection with
the performance of the Executive's duties and responsibilities under this
Agreement, upon presentation of expense vouchers or other appropriate
documentation for such expenses and (b) all reasonable professional expenses,
such as licenses and dues and professional educational expenses, the Executive
pays or incurs during his employment hereunder.
 
    5.           Indemnification.  Notwithstanding anything in the Employers'
articles of incorporation or By-laws to the contrary, the Executive shall at all
times during the Executive's employment by the Employers, and after such
employment, be indemnified by the Employers to the fullest extent applicable law
permits for any matter in any way relating to the Executive's affiliation with
the Employers; provided, however, that if the Employers shall have terminated
the Executive's employment for Cause, then the Employers shall have no
obligation whatsoever to indemnify the Executive for any claim arising out of
the matter for which the Executive's employment shall have been terminated for
Cause or for any conduct of the Executive not within the scope of the
Executive's duties under this Agreement.  For this purpose, termination for
"Cause" shall include termination because of the Executive's personal
dishonesty, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation other than traffic violations or similar offenses or
final cease-and-desist order or material breach of any provision of this
Agreement.  Cause shall also include termination because of (A) misappropriation
or other intentional material damage to the property or business of the
Employers by the Executive, (B) the Executive's repeated absences other than for
vacation or physical or mental impairment or illness, (C) the Executive's
admission or conviction of, or plea of nolo contendere to, any felony or any
other crime referenced in Section 19 of the Federal Deposit Insurance Act that,
in the reasonable judgment of the Boards, adversely affects the Employers'
reputation or the Executive's ability to carry out the Executive's obligations
under this Agreement or (D) the Executive's non-compliance with the provisions
of paragraph 2(b) of this Agreement after notice of such non-compliance from the
Employers to the Executive and a reasonable opportunity for the Executive to
cure such non-compliance.  Notwithstanding the foregoing, the Employers may not
terminate the Executive's employment under this Agreement for Cause unless the
Employers provide the Executive with (A) written notice in accordance with the
By-laws of the Employers of a special meeting of the Boards to consider the
termination of the Executive's employment under this Agreement for Cause and (B)
the opportunity for the Executive to address such special meeting.
 
6.           Confidential Information.  The Executive understands that in the
course of the Executive's employment by the Employers the Executive will receive
confidential information concerning the business of the Employers and that the
Employers desire to protect the confidentiality of such information.  The
Executive agrees that the Executive will not at any time during or after the
period of the Executive's employment by the Employers reveal to anyone outside
the Employers, or use for the Executive's own benefit, any such
 
 
 
 

--------------------------------------------------------------------------------

 
information that has been designated as confidential by the Employers or that
the Executive understood to be confidential without prior specific written
authorization by the Employers.  Upon termination of this Agreement, and upon
the request of the Employers, the Executive shall promptly deliver to the
Employers any and all written materials, records and documents, including all
copies of this Agreement, made by the Executive or coming into the Executive's
possession during his employment hereunder and that the Executive retained
containing or concerning confidential information of the Employers and all other
written materials furnished to and retained by the Executive by the Employers
for the Executive's use during his employment, excluding all copies of this
Agreement, whether of a confidential nature or otherwise.
 
7.           Representation and Warranty of the Executive.  The Executive
represents and warrants to the Employers that the Executive is not under any
obligation, contractual or otherwise, to any other firm or corporation, which
would prevent the Executive from entering into the employ of the Employers in
the Position under this Agreement or prevent the Executive from performing the
terms of this Agreement.  The Executive agrees that upon the Effective Date the
Prior Agreement shall terminate and that after the Effective Date the Executive
shall not have any further rights under the Prior Agreement.
 
8.           Entire Agreement; Amendment.  This Agreement contains the entire
agreement between the Employers and the Executive with respect to the subject
matter of this Agreement, and this Agreement may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
the Employers and the Executive.
 
9.           Assignability.  The services of the Executive under this Agreement
are personal in nature, and the Employers may not assign this Agreement nor the
rights or obligations of the Employers under this Agreement, whether by
operation of law or otherwise, without the Executive's prior written
consent.  This Agreement shall be binding upon, and inure to the benefit of, the
Employers and their permitted successors and assigns under this Agreement.  The
Executive may not assign this Agreement, but the Executive's benefits under this
Agreement shall inure to the benefit of the Executive's heirs, executors,
administrators and legal representatives to the extent this Agreement expressly
provides.
 
10.           Notice.  Any notice that may be given under this Agreement shall
be in writing and be deemed given when hand delivered and acknowledged or, if
mailed, one day after mailing by registered or certified mail, return receipt
requested, or if delivered by an overnight delivery service, one day after the
notice is delivered to such service, to any party to this Agreement at its
respective address stated above, or at such other address as any party may by
similar notice designate.
 
11.           Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of paragraph 6 of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  The parties accordingly agree that each of the parties to
this Agreement shall be entitled to an injunction or
 
 
 
 

--------------------------------------------------------------------------------

 
injunctions to prevent breaches of paragraph 6 of this Agreement and to enforce
specifically the terms and provisions of paragraph 6 of this Agreement, and that
such injunctive relief shall be in addition to any other remedy to which any
party is entitled at law or in equity.
 
12.           No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended to confer upon any person or entity other than the
Employers and the Executive and the heirs, executors, administrators and
personal representatives of the Executive any rights or remedies of any nature
under or by reason of this Agreement.
 
13.           Successor Liability.  The Employers shall require any subsequent
successor, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all of the business or assets of the
Employers to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Employers would be required to perform it
if no such succession had taken place.
 
14.           Mitigation.  The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Agreement be reduced by any compensation earned by the Executive as the
result of employment by another employer or by retirement benefits payable after
the termination of this Agreement, except that the Employers shall not be
required to provide the Executive and the Executive's eligible dependents with
medical insurance coverage as long as the Executive and the Executive's eligible
dependents are receiving comparable medical insurance coverage from another
employer.
 
15.           Waiver of Breach.  The failure at any time to enforce or exercise
any right under any of the provisions of this Agreement or to require at any
time performance by the other parties of any of the provisions of this Agreement
shall in no way be construed to be a waiver of such provisions or to affect
either the validity of this Agreement or any part of this Agreement, or the
right of any party hereafter to enforce or exercise its rights under each and
every provision in accordance with the terms of this Agreement.
 
16.           No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation or to
execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this
paragraph 16 shall preclude the assumption of such rights by executors,
administrators or other legal representatives of the Executive or the
Executive's estate and their assigning any rights under this Agreement to the
person or persons entitled hereto.
 
17.           Severability.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforceability of any
other provision, or any part of this Agreement,
 
 
 
 

--------------------------------------------------------------------------------

 
but this Agreement shall be construed as if such invalid or unenforceable term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
had never been contained in this Agreement unless the deletion of such term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
would result in such a material change as to cause the covenants and agreements
contained in this Agreement to be unreasonable or would materially and adversely
frustrate the objectives of the parties as expressed in this Agreement.
 
18.           Survival of Benefits.  Any provision of this Agreement that
provides a benefit to the Executive and that by the express terms of this
Agreement does not terminate upon the expiration of his employment hereunder
shall survive the expiration the term of his employment and shall remain binding
upon the Employers until such time as such benefits are paid in full to the
Executive or the Executive's estate.
 
19.           Construction.  This Agreement shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Virginia, to the
extent not inconsistent with federal law, without giving effect to principles of
conflict of laws.  All headings in this Agreement have been inserted solely for
convenience of reference only, are not to be considered a part of this Agreement
and shall not affect the interpretation of any of the provisions of this
Agreement.
 
IN WITNESS WHEREOF, each of the Employers and the Executive have executed this
Agreement as of the date first written above.
 

 
HAMPTON ROADS BANKSHARES, INC.
                 
By:
/s/ Henry P. Custis, Jr.
   
 
Henry P. Custis, Jr.
   
 
Chairman
                   
THE BANK OF HAMPTON ROADS
                 
By:
/s/ Herman A. Hall, III
     
Herman A. Hall, III
     
Chairman
                   
/s/ Douglas J. Glenn
   
Douglas J. Glenn
 




